Citation Nr: 0512716	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  00-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1943 to 
September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for the cause of the veteran's death and entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  

Following receipt of notification of that prior 
determination, the appellant, the veteran's surviving spouse, 
perfected a timely appeal with respect to the denial of these 
claims.  Thereafter, in August 2001, the Board remanded these 
issues to the RO for further evidentiary development.  
Following completion of these requests to the extent possible 
as well as a continued denial of the issues on appeal, the 
RO, in April 2004, returned the case to the Board for final 
appellate review.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In the present case, the certificate of death indicates that 
the veteran died on June [redacted], 1998 at the age of 74 years as a 
result of cardiac arrest due to arrhythmia and gram negative 
bacteremia.  His death occurred when he was a patient at the 
VA Medical Center (VAMC) in Miami, Florida.  An autopsy was 
not performed.  

Further review of the claims folder indicates that, at the 
time of the veteran's death, service connection had been 
established for following disabilities:  chorioretinitis of 
the right eye (10% between September 1943 and September 1947, 
20% between September 1947 and October 1991, 30% between 
October 1991 and July 1997, and 100% from July 1997) and an 
anxiety disorder (30% between September 1943 and November 
1947 as well as since April 1993).  

Throughout the current appeal, the appellant has asserted 
that the medication that the veteran had been taking for his 
service-connected anxiety disorder led to the factors which 
caused his demise.  In the alternative, the appellant has 
asserted that the negligent treatment that the veteran 
received during his final hospitalization at the Miami VAMC 
caused him to develop gram negative bacteremia which led to 
his death.  

To determine the etiology of the factors leading to the 
veteran's death, the Board, in November 2004, obtained a 
medical advisory opinion from a VA physician.  In this 
opinion, the doctor discussed the effect of the veteran's 
service-connected disabilities on the factors contributing to 
his demise as well as the effect of treatment received by the 
veteran during his terminal hospitalization on the factors 
contributing to his death.  

In February 2005, the Board informed the appellant and her 
representative of this additional evidence.  At that time, 
the Board notified the appellant of her opportunity to submit 
additional evidence or argument within 60 days from the date 
of the letter.  In addition, the Board informed the appellant 
that, "[i]f, in response to receiving the medical opinion, . 
. . [she] submit[ted] additional evidence in . . . [her] 
appeal, . . . [she] had a right to have this newly submitted 
evidence, along with all the evidence of record, considered 
by the agency of original jurisdiction . . . ([her] local VA 
office, or VA's Appeals Management Center (AMC) in 
Washington, DC) for review and for issuance of a Supplemental 
Statement of the Case (SSOC)."  The Board also stated that 
the appellant had the option of waiving such initial review.  

Importantly, in a statement dated approximately 
one-and-a-half months later in March 2005, the appellant 
noted that she was attaching additional argument and/or 
evidence.  In addition, the appellant specifically stated 
that she wanted the Board to remand her case to the agency of 
original jurisdiction for review of the new evidence 
submitted by her.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

In light of the November 2004 VA medical 
opinion as well as the additional 
argument submitted by the appellant in 
March 2005, the RO should re-adjudicate 
the issues of entitlement to service 
connection for the cause of the veteran's 
death and entitlement to Dependency and 
Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318.  If the 
decisions remain in any way adverse to 
the appellant, she and her representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until she is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



